—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from a dispositional order of the Family Court, Dutchess County (Amodeo, J.), dated June 21, 1993, which, upon a fact-finding order of the same court, dated May 27, 1993, finding, upon his admission, that the appellant had committed an act which constituted unlawful possession of a weapon by a person under 16 years of age (see, Penal Law § 265.05), adjudged him to be a juvenile delinquent and placed him on probation for a period of 12 months. The appeal brings up for review an order of the same court, dated May 27, 1993, which denied the appellant’s motion to dismiss the petition.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Family Court Act § 320.2 (1) provides, in pertinent part, that "[i]f the respondent is not detained, the initial appearance shall be held as soon as practicable and, absent good cause shown, within ten days after a petition is filed”. At issue in this case is whether, in a situation where a petition is properly dismissed because an initial appearance was not timely held in accord with Family Court Act § 320.2, the presentment agency may file a second petition charging the juvenile with the same acts. In our view, the Family Court correctly concluded that a second petition may be filed and, so long as the subsequent fact-finding hearing is commenced in accordance with the dictates of Family Court Act § 340.1, no substantive "speedy hearing” right of the juvenile will be violated.
By juvenile delinquency petition filed in the Family Court on March 2, 1993, the appellant was charged with committing acts which, if committed by an adult, would constitute the *784crimes of burglary in the second degree, burglary in the first degree, and petit larceny. A summons was subsequently issued on March 15, 1993, and the appellant was ultimately arraigned on March 29, 1993. By motion returnable on April 19, 1993, the appellant’s Law Guardian sought dismissal of the petition on the ground that the appellant’s initial appearance at his arraignment was not held within 10 days of the filing of the petition (see, Family Ct Act § 320.2). On April 26, 1993, the motion was granted. On May 3, 1993, the presentment agency filed a second petition against the appellant. This second petition charged the appellant with the identical acts charged in the initial petition. A new summons was thereupon issued and the appellant’s arraignment was timely held on May 11, 1993. On May 27, 1993, the fact-finding hearing commenced, the appellant admitted his guilt of unlawful possession of a weapon by a person under 16 years of age. The order of disposition adjudging the appellant a juvenile delinquent followed thereafter. Notably, the appellant was not detained on these petitions.
The appellant posits that once Family Court Act § 320.2 was violated and the initial petition dismissed, "new life [could not] be breathed back into it” by the presentment agency’s filing of a subsequent petition. To permit the filing of the subsequent petition, the appellant concludes, "flies in the face of the entire concept of speedy trial rights to juveniles as set out by statute and case law”. We disagree.
The appellant’s right to a "swift and certain adjudication” of this delinquency proceeding has not in any way been abridged (Matter of Frank C., 70 NY2d 408, 413). Family Court Act § 340.1 (2), which the Court of Appeals has defined as a "true 'speedy trial’ provision” (Matter of Frank C., supra, at 413), mandates that the appellant’s fact-finding hearing "commence not more than sixty days after the conclusion of [his] initial appearance”. This was in fact accomplished.
In effecting the requisite calculation, we begin by noting that the appellant’s initial appearance was held on March 29, 1993, on the first petition (see, Matter of Tommy C., 182 AD2d 312, 316). Although the first petition was subsequently dismissed, the date of the respondent’s initial appearance cannot change, or the circumvention of "speedy hearing” provisions would surely result (see, Matter of Tommy C., supra). This being the case, the concerns expressed by the appellant herein are without basis in fact. Indeed, the appellant’s fact-finding hearing was commenced on May 27, 1993, within 60 days of March 29, 1993, and thus in accordance with the "speedy *785hearing” provision of the Family Court Act (see, Family Ct Act § 340.1 [2]).
Although the Legislature has not specifically authorized the filing of a subsequent petition after the dismissal of one pursuant to Family Court Act § 320.2, neither have they specifically precluded it. Moreover, the Court of Appeals has acknowledged that in instances where there exists major deficiencies in the factual allegations of a petition, the presentment agency’s recourse "is to file a new petition” (Matter of Detrece H., 78 NY2d 107, 111). Similarly, the filing of new petitions are permitted when the initial petition is dismissed for facial insufficiency (see, Matter of Shannon FF., 189 AD2d 420; Matter of Tommy C., 182 AD2d 312, supra). So long as compliance with the relevant "speedy hearing” provisions is manifest (see, Family Ct Act § 340.1), we see no reason why the filing of a new petition should not be permitted when the initial petition is dismissed for failure to comply with the 10-day rule enunciated in Family Court Act § 320.2.
Contrary to the concerns manifested by our dissenting colleague, our decision today does not eviscerate section 320.2 by obliterating either the 10-day time limit or the "good cause” requirement. In point of fact, section 320.2, was given its intended effect in this case when the initial petition was dismissed due to the presentment agency’s failure to demonstrate "good cause” for the delay in the appellant’s initial appearance. Similarly, contrary to the fears expressed in the dissent, our decision does not engender a situation wherein a presentment agency can, with impunity, delay the initial appearance beyond 10 days. That is, if the presentment agency were perceived to be engaging in such abuse of the statutory timetables of the Family Court Act §§ 310.2 and 332.1 provide the mechanism by which a juvenile could move to dismiss a petition.
We hold that in juvenile delinquency proceedings wherein the petition is dismissed pursuant to Family Court Act § 320.1, the presentment agency may file a new petition charging the juvenile with the same acts and proceed on the superseding petition, so long as the juvenile’s right to a "speedy hearing” is not violated (see, Family Ct Act § 340.1).
Accordingly, the order of disposition is affirmed. Sullivan, J. P., Lawrence, Pizzuto and Joy, JJ., concur.